Title: From John Adams to John Marshall, 31 July 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy July 31

In the night of the 29, your favor of the 21st was left at my house. Mr Kings letter shall be soon considered. At present I shall confine myself to the dispatches from our Envoys in France. The impression, made upon me, by these communications, is the same with that, which they appear by your letter, to have made upon you. There is not sufficient grounds, on which to form any decisive opinion of the result of the mission. But there are reasons to conjecture, that the French government may be inclined to explore, all the resources of their diplomatic skill, to protract the negotiation. The campaign in Europe may have some weight; but the progress of the election in America may have much more. There is reason to believe, that the communications between the friends of France in Europe & America, are more frequent & constant as well as more secret, than ours, and there is no reason to doubt, that the French government is flattered with full assurances of a change, at the next election, which will be more favorable to their views. McNeil it appears was arrived at Havre, the latter part of May. Our envoys will probably insist on definitive & categorical answers and come home according to their instructions, either with or without a treaty. On this supposition, we need say no more upon the subject. Another supposition is however possible, & in order to guard against that, I shall propose to your consideration, & that of the heads of department, the propriety of writing to our envoys by the way of Holland & England or Hambourg or any other more expeditious and certain conveyance. The Question is, what we shall write? There are but two points, which appear to me to deserve a further attention, & indeed their present instructions are sufficient upon these heads.—I always expected, that our envoys would be hard pressed to revive the old treaty, to save its anteriority, as they say they shall be. I cannot see however that we can relax the instruction on that head. Perhaps it may be necessary to repeat & confirm it.—The other point relates to discontinnuance of our naval protection of our commerce, & to opening our commerce with France. But we have no official or other authentic information, that the French have done any thing to justify or excuse us in the smallest relaxation—And indeed nothing they can do, short of a treaty, would justify me in taking one step. I therefore think that our envoys may be instructed to be as explicit, as decency & delicacy will admit in rejecting all propositions of the kind. I return you all the papers relative to this subject.
With great regard &c.
